Case 2:21-cv-00099-SAB        ECF No. 1-1      filed 02/26/21     PageID.5 Page 1 of 11
                                                                         COPY
                                                                      Original Filed

                                                                       JAN 2 9 2021
  2                                                              Timothy W. Fitzgerald
                                                                 Spokane County Clerk
  3

  4

  5

  6                IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON

  7
                             IN AND FOR THE COUNTY OF SPOKANE
  8

  9
      SHAWN D. CRANFORD ,                                )
                                                         )
 10                        Plaintiff,                    )
                                                         )      NO.
 11

 12
             vs.

      SPOKANE COUNTY, a political subdivision
                                                         )
                                                         )
                                                         )
                                                                 212 0024 7- 2
      of the State of Washington ; SPOKANE               )      SUMMONS
 13   COUNTY DETENTION SERVICES; CO                      )
      RILEY; CO THOMAS; CO NEJERA; JOHN                  )
 14
      DOES 1-10; STATE OF WASHINGTON ;                   )
 15
      WASHINGTON STATE PATROL ; and                      )
      TROOPER CHRISTOPHER BRUNER ;                       )
 16                                                      )
                           Defendants .                  )
 17                                                      )

 18
      TO THE DEFENDANTS:            SPOKANE COUNTY, a political subdivision of the State
 19                                 of Washington; SPOKANE COUNTY DETENTION
                                    SERVICES ; CO RILEY; CO THOMAS; CO NEJERA;
 20                                 JOHN DOES 1-10; STATE OF WASHINGTON ;
                                    WASHINGTON STATE PATROL ; and TROOPER
 21                                 CHRISTOPHER BRUNER ;
 22

 23          A lawsuit has been started against you in the above-entitled Court by Shawn

 24   D. Cranford , plaintiff. Pl ai ntiff's claim is stated in the written complaint , a copy of

 25   which is served upon you with this summons.

       SUMMONS - 1
                                                                HESTER LAW GROUP , IN C., P.S.
                                                              1008 SOUTH YAKIMA AVE NUE, SUITE 302
                                                                   TAC OMA, WASHINGTON 98405
                                                                         (253) 272-2157
Case 2:21-cv-00099-SAB   ECF No. 1-1   filed 02/26/21   PageID.6 Page 2 of 11
Case 2:21-cv-00099-SAB   ECF No. 1-1   filed 02/26/21   PageID.7 Page 3 of 11
Case 2:21-cv-00099-SAB   ECF No. 1-1   filed 02/26/21   PageID.8 Page 4 of 11
Case 2:21-cv-00099-SAB   ECF No. 1-1   filed 02/26/21   PageID.9 Page 5 of 11
Case 2:21-cv-00099-SAB   ECF No. 1-1   filed 02/26/21   PageID.10 Page 6 of 11
Case 2:21-cv-00099-SAB   ECF No. 1-1   filed 02/26/21   PageID.11 Page 7 of 11
Case 2:21-cv-00099-SAB   ECF No. 1-1   filed 02/26/21   PageID.12 Page 8 of 11
Case 2:21-cv-00099-SAB   ECF No. 1-1   filed 02/26/21   PageID.13 Page 9 of 11
Case 2:21-cv-00099-SAB   ECF No. 1-1   filed 02/26/21   PageID.14 Page 10 of 11
Case 2:21-cv-00099-SAB   ECF No. 1-1   filed 02/26/21   PageID.15 Page 11 of 11
